Citation Nr: 0720073	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-14 708	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to restoration of service connection for low 
back strain with degenerative changes (low back disability).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back disability.  

3.  Entitlement to service connection for cervical spine 
disorder as secondary to service-connected low back 
disability.  

4.  Entitlement to service connection for left arm disorder 
as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 2001 to 
August 2002; he also had service in the Coast Guard Reserve.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

An August 2001 rating decision granted service connection for 
low back disability and assigned a 20 percent evaluation, 
effective on January 3, 2003.  The veteran timely appealed 
the assigned rating.  

A March 2005 rating decision proposed to sever service 
connection for low back disability based on the receipt of 
additional evidence.  

After providing the required notice, a July 2005 rating 
decision formally severed service-connection for the low back 
disability, effective on October 1, 2005.  The veteran timely 
appealed the severance of service connection for low back 
disability.  

The issues of service connection for cervical spine 
disability and left arm disability as secondary to service-
connected low back disability, as well as the issue of an 
initial rating in excess of 20 percent for service-connected 
low back disability, are being remanded to the AOJ via the 
Appeals Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The RO's original decision that granted of service connection 
for low back disability is not shown to have been clearly and 
unmistakably erroneous.  



CONCLUSION OF LAW

The severance of service connection for the veteran's low 
back disability is void abs initio.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.105(d), (i), 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

In cases involving the severance of service connection, which 
is an action initiated by the RO as opposed to the veteran, 
there are particular notification and assistance procedures 
that VA must perform.  38 C.F.R. § 3.105(d), (i).  In the 
decision below, the Board has restored service connection for 
low back disability.  

Accordingly, regardless of whether VA successfully met its 
notification and assistance obligations, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Law and Regulations

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, No. 040093, slip op. at 6 (Vet. App. 
Nov. 15, 2006); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  

In accordance with section 3.105(a), to determine whether CUE 
was present in a prior decision, either the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time must have been 
incorrectly applied.  

The error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Stallworth, No. 04-0093, slip op. at 7; Daniels, 10 Vet. App. 
at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  

The regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance, and the Court in 
Venturella reasoned that this language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection.  

If "the Court were to conclude that . . . a service-
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record." 10 Vet. App. at 342-43.  


Analysis

In this case, the RO severed service connection for low back 
disability in July 2005 based upon a July 2005 VA examination 
finding that the veteran's low back disability preexisted 
service and was not permanently worsened because of service, 
since the veteran did not complain of low back problems in 
service.  

After a careful consideration of the record under the law and 
regulations set forth above, the Board finds the high 
evidentiary burden of showing clear and unmistakable error 
has not been met in this case and that the severance of 
service connection was improper.  

Although there is evidence that the veteran complained of low 
back problems several years prior to service, and the July 
2005 VA opinion concluded that the veteran's preexisting low 
back disability was not aggravated by service, there are also 
medical opinions received by VA after the severance that 
conclude that the veteran did aggravate his preexisting low 
back disability in service.  

According to a September 2005 statement from a physician with 
Coastal New Hampshire Neurosurgeons, who had treated the 
veteran intermittently since 1995, the veteran's preexisting 
low back problems were asymptomatic for approximately five 
years subsequent to 1996 and the veteran's injury in service 
in Bahrain in 2001 is considered the cause of his ongoing low 
back problems.  

An August 2006 statement from F.A.G., M.D., contains the 
conclusion that the veteran's medical history, the 
observation of other care providers, and Dr. F's own 
examination findings provide a substantial indication that 
the injury in service is a substantial cause of a worsening 
of the veteran's preexisting low back disability.  

Also on file is an April 2006 statement from the veteran's 
Commanding Officer in Bahrain from July to October 2001 to 
the effect that the veteran injured his back in the line of 
duty.  

The Board observes that a finding of CUE must be based upon 
an error of fact or law, not a disagreement as to how facts 
were weighed or evaluated.  

As there is medical evidence both for and against the issue 
of whether the veteran's preexisting low back disability was 
aggravated by service, these contrary findings indicate that 
the issue of causality of the veteran's low back disability, 
based upon the medical evidence of record, is an issue as to 
which reasonable minds could differ.  See Fugo v. Brown, 6 
Vet. App. at 43.  

Accordingly, the Board finds that the evidence does not 
establish CUE in the granting of service connection, and 
service connection for low back disability must be restored 
by operation of law.  





ORDER

Service connection for the low back disability is restored.  



REMAND

VA's statutory "duty to notify" under the VCAA requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  VA is also required to notify a claimant of 
the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has not been notified of the 
evidence needed to substantiate a claim for an increased 
rating and has not been provided the criteria on evaluations 
of the spine that became effective September 26, 2003.  

The Board also notes that the degree of severity of the 
veteran's service-connected low back disability is unclear 
from the evidence of record.  When examined by VA in July 
2005, flexion of the lumbar spine was only to 15 degrees, but 
the examiner noted signs of symptom enhancement.  

Although cervical spine and left arm disability has been 
reported, there is evidence on file that the veteran had 
cervical radiculopathy prior to service and there is no nexus 
opinion on file on whether the current cervical spine and 
left arm disability is causally related to service-connected 
low back disability.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
lumbar spine, cervical spine or left arm 
disability since August 2006, the date of 
the most recent evidence on file.  

After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ must review the claims files 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Specifically, 
the RO must take appropriate steps to 
ensure that the veteran is provided 
notification of any additional evidence 
to be provided by VA and of evidence that 
must be provided by the veteran, as well 
as notification of the evidentiary 
requirements for substantiating his claim 
for an initial evaluation in excess of 20 
percent for service-connected low back 
disability.  

3.  The AOJ must arrange for a VA 
examination of the veteran by a health 
care provider to determine the nature and 
likely etiology of the claimed cervical 
spine and left arm conditions and the 
current severity of his service-connected 
low back disability.  The veteran's VA 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, must 
be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis. 

The examiner must provide an opinion as 
to whether any current cervical spine or 
left arm disability was caused or 
aggravated by service-connected low back 
disability.  The complete rationale for 
each opinion expressed and conclusion 
reached must be set forth in a 
typewritten report.  

With respect to the increased rating issue on 
appeal, the examiner must describe all 
symptomatology due to the veteran's service-
connected low back disability.  The examiner 
must also provide findings on the range of 
motion of the thoracolumbar spine, with 
standard ranges provided for comparison 
purposes, and comment on whether there is any 
thoracolumbar spine weakness, fatigability, 
incoordination, or flare-ups.  If feasible, 
such findings must be portrayed in terms of 
degrees of additional loss of motion.  The 
examiner must identify any objective evidence 
of pain in the thoracolumbar spine and any 
functional loss associated with pain.  The 
examiner must also provide an opinion on the 
impact of the veteran's service-connected low 
back disability on his ability to work.  All 
examination findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in a 
typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  

In the event that the veteran does not 
report for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After completion of all indicated 
development, the AOJ must readjudicate 
the veteran's claims for service 
connection for cervical spine disability 
and left arm disability secondary to 
service-connected low back disability and 
his claim for an initial evaluation in 
excess of 20 percent for service-
connected low back disability based on 
all of the evidence on file.  If any of 
the benefits sought on appeal remains 
denied, the veteran must be provided a 
Supplemental Statement of the Case that 
includes all of the appropriate law and 
regulations, including the current rating 
criteria for the spine.  The veteran and 
his representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


